IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 372A16

                             Filed 29 September 2017

STATE OF NORTH CAROLINA

             v.
WILLIAM CLIFTON CRABTREE, SR.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 790 S.E.2d 709 (2016), finding no error in

part and no prejudicial error in part in judgments entered on 19 March 2015 by Judge

Beecher R. Gray in Superior Court, Person County. Heard in the Supreme Court on

30 August 2017.


      Joshua H. Stein, Attorney General, by Natalie Whiteman Bacon and Tracy
      Nayer, Assistant Attorneys General, for the State.

      Mark Montgomery for defendant-appellant.


      PER CURIAM.


      AFFIRMED.